Citation Nr: 1020853	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill).


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to 
October 1995.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDING OF FACT

The Veteran did not serve at least three years of continuous 
active duty.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under the MGIB are not met. 38 U.S.C.A. § 3011 (West 
2002 & Supp. 2009); 38 C.F.R. §21.7042 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  The Board notes, 
however, that there are instances in which the VCAA has been 
found to be inapplicable to claims for benefits administered 
outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (holding that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Chapter 
51, Title 38, United States Code (i.e., the laws changed by 
VCAA)).  

In the present case, the Veteran is seeking benefits under 
Chapter 30.  Additionally, as will be explained below, under 
the circumstances of this case there is no legal basis upon 
which the claimed benefits may be awarded and the Veteran's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534 (2002).

Educational Assistance Benefits under the Montgomery GI Bill

In pertinent part, 38 C.F.R. § 21.7042 (a) provides that an 
individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements: (1) the 
individual must after June 30, 1985 (i) either first become a 
member of the Armed Forces, or (ii) first enter on active 
duty as a member of the Armed Forces; (2) except as provided 
in paragraph (a)(5) of this section, the individual must (i) 
if his obligated period of active duty is three years or 
more, serve at least three years of continuous active duty in 
the Armed Forces; or (ii) if his obligated period of active 
duty is less than three years, serve at least two years of 
continuous active duty in the Armed Forces....  Under paragraph 
(a)(5) of this section, an individual who does not meet the 
requirements of paragraph (a)(2) of this section is eligible 
for basic educational assistance when he is discharged or 
released from active duty (i) for a service-connected 
disability; (ii) for a medical condition which pre-existed 
service on active duty and which VA determines is not 
service-connected; (iii) discharge or release under 10 
U.S.C.A. § 1173 (hardship discharge); (iv) for convenience of 
the Government if specified service requirements are met; (v) 
involuntarily for the convenience of the Government as a 
result of a reduction in force; or (vi) for a physical or 
mental condition that was not characterized as a disability 
and did not result from the individual's own willful 
misconduct but did interfere with the individual's 
performance of duty.  38 U.S.C.A. § 3011; 38 C.F.R. § 
21.7042(a)(1), (2) and (5).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The evidence shows that he does not meet 
the basic eligibility requirements for Chapter 30 benefits.  
Id.  

The Veteran's Certificate of Release or Discharge from Active 
Duty indicates that he served from January 1994 to October 
1995, and specifies that he did not complete his first full 
term of service.  There is no evidence that he was discharged 
or released from active duty for a service-connected 
disability, for a medical condition which pre-existed service 
on active duty and which VA determined is not service-
connected; under 10 U.S.C.A. § 1173 (hardship discharge); for 
the convenience of the Government with specified service 
requirements being met; involuntarily for the convenience of 
the Government as a result of a reduction in force; or for a 
physical or mental condition that was not characterized as a 
disability and did not result from the Veteran's own willful 
misconduct but did interfere with the Veteran's performance 
of duty.  Id.

Throughout the appeal, the Veteran has argued that he needs 
the claimed education benefits to avoid financial hardship 
for him and his family.  He has also argued that he is 
entitled to such benefits due to his service, which included 
overseas service in Southwest Asia.  

While the Board is sympathetic to the Veteran's situation, 
there is simply no legal basis to find him eligible for 
education assistance benefits under the MGIB.  In this 
regard, it is well-settled that VA must follow all relevant 
laws and regulations.  38 U.S.C.A. § 7104(c) (West 2002).  
See also Vitarelli v. Seaton, 359 U.S. 535, 539-40 (1959); 
Service v. Dulles, 354 U.S. 363, 383-89 (1957); United States 
ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 265-68 (1954); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (Board 
not free to ignore regulation adopted by VA); see also 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994) (citing 
Vitarelli, supra, for proposition that procedures must be 
provided to all similarly situated VA claimants).

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis, supra.

	(CONTINUED ON NEXT PAGE)







ORDER

Eligibility for educational assistance under the provisions 
of Chapter 30, Title 38, United States Code, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


